Citation Nr: 1023869	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from November 1955 to 
August 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This appeal was previously before the Board in June 2009, at 
which time the service connection claim for prostate cancer 
was remanded to the RO for additional development.  The Board 
observes that there has not been substantial compliance with 
the June 2009 remand instructions, requiring a remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97, 104-05 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for prostate cancer, claimed as due to exposure to ionizing 
radiation in-service.  Specifically, it is contended that 
this exposure was sustained in 1956 in conjunction with 
hydrogen bomb testing during Operation REDWING while 
stationed at Kwajalein Naval Station in the Marshall Islands.

This case was previously before the Board in June 2009 at 
which time it was noted that the evidence in this case 
established that prostate cancer was diagnosed in 2003.  The 
Board observed that prostate cancer is a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2), requiring special evidentiary 
development procedures. 

As such, the following evidentiary development was requested 
in the June 2009 Board remand: (1) obtain a dose estimate 
information from the Defense Threat Reduction Agency (DTRA); 
and (2) refer the claim to the Under Secretary for Benefits 
for consideration under 38 C.F.R. § 3.311(c), addressing 
whether it is at least as likely as not that the Veteran's 
prostate cancer is due to radiation exposure in service, to 
include (if warranted) obtaining an advisory medical opinion 
from the VA Under Secretary for Health; (3) re-adjudicate the 
issue on appeal and issue a supplemental statement of the 
case (SSOC), as required.  

A review of the file reflects that dose estimate information 
was provided by the DTRA in a report dated in April 2010, 
which is on file.  

Also on file is a Memorandum dated on May 7, 2010 from the VA 
RO in Nashville, TN to the Under Secretary for Health.  
Therein, the RO requested that the claim be forwarded to the 
Under Secretary for Benefits for review and consideration of 
the claim under 38 C.F.R. § 3.311(e), who in turn could 
request an advisory medical opinion from the Under Secretary 
for Health, if necessary.  Unfortunately, although it appears 
that this development was underway, it does not appear that 
the case ever actually reached the Under Secretary for 
Benefits for this portion of the development of the claim, as 
was requested in the June 2009 Board remand.   

In addition, as was pointed out by the Veteran's 
representative, no-readjudication of the case occurred 
following the evidentiary development which was undertaken, 
as was requested in the Board remand.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  The Court also recently clarified that only 
substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Although, regrettably, it will 
result in additional delay in adjudicating this appeal, a 
remand is required to ensure substantial compliance with the 
Board's previous June 2009 remand directives.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1  The RO /AMC is requested to refer the 
claim to the Under Secretary for Benefits 
for consideration under 38 C.F.R. § 
3.311(c), addressing whether it is at 
least as likely as not that the Veteran's 
prostate cancer is due to radiation 
exposure in service, to include (if 
warranted) obtaining an advisory medical 
opinion from the VA Under Secretary for 
Health.

2.  It is within the discretion of the 
RO/AMC to obtain a VA medical examination 
and opinion, if warranted.

3.  After undertaking the above 
development, the RO/ AMC should re-
adjudicate the service connection claim 
for prostate cancer, claimed as due to 
radiation exposure, to include 
consideration of evidence and information 
added to the record since the issuance of 
the SOC in July 2006.  If any benefit 
sought is not granted, furnish the 
Veteran with a supplemental statement of 
the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


